Opinion of the Court by
Judge Robertson:
No judgment affecting the estate of a married woman, even for necessaries, can be sustained without the written authority or obligation prescribed by section 1, article 2, chapter 47 Revised Statutes.
The medical services to Mrs. Davis herself were certainly necessaries, but though she was then covert, ye there was no written authority or acknowledgment.
The statute is absolute without any express or implied qualification or exception, must be strictly construed, and operated inflexibly. This court cannot curtail or relax its literal operation.
Consequently the judgment in this case against the administrator of Mrs. Davis for the medical account against her must be adjudged erroneous, and therefore is reversed, and the cause remanded for a new trial.